EXHIBIT AMENDED AND RESTATED BYLAWS OF COLUMBIA BANKING SYSTEM, INC. October 24, 2007 TABLE OF CONTENTS ARTICLE 1 Meetings of Shareholders 1 SECTION 1.1 -Shareholder Meetings 1 SECTION 1.2 - Annual Meeting 1 SECTION 1.3 - Special Meetings 1 SECTION 1.4 - Notice 1 SECTION 1.5 - Quorum 1 SECTION 1.6 - Adjournment 2 SECTION 1.7 - Chairman of Meeting 2 SECTION 1.8 - Secretary of Meeting 2 SECTION 1.9 - Conduct of Meetings 2 SECTION 1.10 - Voting 2 SECTION 1.11 - Proxies 2 SECTION 1.12 - Shareholder Advisor 2 SECTION 1.13 - Recording of Proceedings 2 SECTION 1.14 - Record Date 3 SECTION 1.15 - List of Shareholders 3 SECTION 1.16 - Shareholder Proposals 3 ARTICLE 2 Directors 4 SECTION 2.1 - Management of Corporation 4 SECTION 2.2 - Number of Directors 4 SECTION 2.3 - Qualifications of Directors 4 SECTION 2.4 - Nomination of Directors 4 SECTION 2.5 - Annual Meetings 5 SECTION 2.6 - Place of Meetings 5 SECTION 2.7 - Regular Meetings 5 SECTION 2.8 - Special Meetings 5 SECTION 2.9 - Notices 5 SECTION 2.10 - Quorum 6 SECTION 2.11 - Attendance by Conference Telecommunication 6 SECTION 2.12 - Consent to Action 6 SECTION 2.13 - Compensation 6 SECTION 2.14 - Manifestation of Dissent 6 ARTICLE 3 Committees of the Board of Directors 7 SECTION 3.1 - Executive Committee 7 SECTION 3.2 - Audit Committee 7 SECTION 3.3 - Other Committees 7 SECTION 3.4 - Rules of Procedure 7 i ARTICLE 4 Officers and Employees 8 SECTION 4.1 - Officers 8 SECTION 4.2 - Election 8 SECTION 4.3 - Removal and Vacancy 8 SECTION 4.4 - Compensation 8 SECTION 4.5 - Exercise of Rights as Stockholders 8 SECTION 4.6 - Duties of Chairman of the Board 8 SECTION 4.7 - Duties of Vice Chairman 9 SECTION 4.8 - Duties of Chief Executive Officer 9 SECTION 4.9 - Duties of President 9 SECTION 4.10 - Duties of Vice President 9 SECTION 4.11 - Duties of Secretary 9 SECTION 4.12 - Duties of Treasurer 10 SECTION 4.13 - Other Officers 10 SECTION 4.14 - Clerks and Agents 10 ARTICLE 5 Shares and Certificates for Shares 10 SECTION 5.1 - Consideration 10 SECTION 5.2 - Stock Certificates 10 SECTION 5.3 - Lost Certificates 11 SECTION 5.4 - Transfer of Shares 11 SECTION 5.5 - Holder of Record 11 SECTION 5.6 - Issuance of Shares 11 SECTION 5.7 - Subscriptions 11 SECTION 5.8 - Payment of Subscriptions 11 SECTION 5.9 - Default in Payment of Subscriptions 12 ARTICLE 6Seal 12 SECTION 6.1 - Corporate Seal 12 ARTICLE 7 Miscellaneous Provisions 12 SECTION 7.1 - Fiscal Year 12 SECTION 7.2 - Records 12 ARTICLE 8Bylaws 12 SECTION 8.1 - Inspection 12 SECTION 8.2 - Amendments 12 ii RESTATED BYLAWS OF COLUMBIA BANKING SYSTEM, INC. ARTICLE 1 Meetings of Shareholders SECTION 1.1 -Shareholder Meetings.Shareholder meetings shall be held at the principal office of the corporation, or at such other location within or without the State of Washington as shall be determined by the Board of Directors and stated in the Notice of Meeting. SECTION 1.2 -Annual Meeting.The regular annual meeting of the shareholders for the election of directors and for the transaction of such other business as may properly be brought before the meeting shall be held on such day and at such time following the close of the corporation’s fiscal year as shall be determined each year by the Board of Directors.If such annual meeting is omitted by oversight or otherwise during such period, a subsequent annual meeting may nonetheless be held, and any business transacted or elections held at such meeting shall be as valid as if the annual meeting had been held during the period provided above. SECTION 1.3 -Special Meetings. Special meetings of the shareholders may be called at any time by the Chairman, the Chief Executive Officer, the President, a majority of the Board of Directors, or any shareholder or shareholders holding in the aggregate not less than one-tenth of all shares entitled to vote at the special meeting.Shareholders may hold a meeting at any time and place without notice or call, upon appropriate waivers signed by all shareholders who are entitled to vote at a shareholders’ meeting. SECTION 1.4 -Notice. Written notice stating the place, day, and hour of the meeting, and in case of a special meeting the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) days nor more that sixty (60) days before the date of the meeting, either personally or by mail, by or at the direction of the Chairman, the Chief Executive Officer, the President, the Secretary, or the person or persons calling the meeting to each shareholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, postage prepaid, addressed to the shareholder at his address as it appears on the stock transfer books of the corporation.Each shareholder shall be responsible for providing the Secretary with the shareholder’s current mailing address to which notices of meetings and all other corporate notices may be sent.A shareholder may waive any notice required for any meeting by executing a written waiver of notice either before or after said meeting and such waiver shall be equivalent to the giving of such notice.The attendance of a shareholder at a shareholders’ meeting, in person or by proxy, shall constitute a waiver of notice of the meeting. SECTION 1.5 -Quorum.A majority of the shares entitled to vote shall constitute a quorum at a meeting of shareholders.When a quorum is present at any meeting, action on a matter, other than the election of directors, is approved if the votes cast favoring the action exceed the votes cast opposing the action, unless otherwise provided by the Articles of Incorporation or law. 1 SECTION 1.6 -Adjournment.A majority of the shares represented at a meeting, even if less than a quorum, may adjourn the meeting from time to time without further notice.At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally stated in the notice of meeting.The shareholders present at a duly organized meeting may continue to transact business until adjournment notwithstanding the withdrawal of enough shareholders to leave less than a quorum. SECTION 1.7 -Chairman of Meeting. The Chairman, or in his absence, the Chief Executive Officer, or the President, shall preside at all meetings of the shareholders unless the Board of Directors shall otherwise determine.The Board of Directors may appoint any shareholder to act as chairman of the meeting. SECTION 1.8 -Secretary of Meeting. The Secretary shall act as a secretary at all meeting of the shareholders, and in his absence, the presiding officer may appoint any person to act as secretary. SECTION 1.9 -Conduct of Meetings. Shareholder meetings shall be conducted in an orderly and fair manner, but the presiding officer shall not be bound by any technical rules of parliamentary procedure. SECTION 1.10 -Voting. Each outstanding share shall be entitled to one vote on each matter submitted to a vote at a meeting of shareholder. SECTION 1.11 -Proxies. At all meetings of shareholders, a shareholder may vote by proxy executed in writing by the shareholder of by his duly authorized attorney in fact.Such proxy shall be filed with the Secretary of the corporation before or at the time of the meeting.No proxy shall be valid after eleven (11) months from the date of its execution, unless otherwise provided in the proxy. SECTION 1.12 -Shareholder Advisor.A shareholder or holder of a valid proxy may be accompanied at any shareholders’ meeting by one personal advisor, but no such advisor may address the meeting without the consent of the presiding officer. SECTION 1.13 -Recording of Proceedings. The proceedings of a shareholders’ meeting may not be mechanically or electronically recorded other than by the Secretary or acting secretary without the express approval of all individuals in attendance at the meeting. 2 SECTION 1.14 -Record Date. For the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof, or entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the Board of Directors may fix in advance a date as the record date for any such determination of shareholders.Such date in any case shall not be more than sixty (60) days and, in case of a meeting of shareholders, not less than ten (10) days prior to the date on which the particular action requiring such determination of shareholders is to be taken.If no record date is fixed by the Board of Directors, the date on which notice of the meeting is mailed or the date on which the resolution of the Board declaring such dividend is adopted, as the case may be, shall be the record date for such determination of shareholders.When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this section, such determination shall apply to any adjournment thereof. SECTION 1.15 -List of Shareholders. The Secretary of the corporation shall make a complete record of the shareholders entitled to vote at a meeting of shareholders, or any adjournment thereof, arranged in alphabetical order, with the address of and the number of shares held by each as shown on the corporation’s stock transfer books on the record date.Such record shall be kept on file at the registered office of the corporation for a period of ten (10) days prior to the meeting of shareholders.Such record shall be produced and kept open at the time and place of the shareholders’ meeting and shall be subject to the inspection of any shareholder during the meeting for any proper purpose. SECTION 1.16 -Shareholder Proposals.At an annual meeting of the shareholders, only such business will be conducted as will have been properly brought before the meeting.To be properly brought before an annual meeting, business must be:(A) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the board of directors, (B)otherwise properly brought before the meeting by or at the direction of the board of directors, or (C)otherwise properly brought before the meeting by a shareholder.For nominations or other business to be properly brought before a shareholder meeting by a shareholder pursuant to clause (C) of the preceding sentence, the shareholder must have given timely notice thereof in writing to the Secretary of the bank and such other business must otherwise be a proper matter for action.To be timely for purposes of advance notice requirements, a shareholder’s proposal must be delivered to the Secretary at the principal executive offices of the bank not less than one hundred twenty (120) calendar days in advance of the first anniversary of the date the bank's proxy statement was mailed to shareholders for the preceding year's annual meeting.In no event will the public announcement of an adjournment of a shareholder meeting commence a new time period for the giving of a shareholder's notice as described above.A shareholder's notice to the secretary must set forth as to each matter the proposes to bring before the annual meeting:(a)a brief description of the business desired to be brought before the meeting, (b)the name and address, as they appear on the bank's books, of the shareholder proposing such business, (c)the class and number of shares of the bank which are owned beneficially by such shareholder, (d)any material interest of the shareholder in such business, and (e)any other information that is required to be provided by theshareholder pursuant to
